DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, 13, 15-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then et al, US Patent 9,666,708 (newly submitted) in view of Doris et al, US Patent Application 2011/0221003 (as cited in previous Office Action).

Regarding claim 1, Then teaches a transistor device, comprising: a GaN channel 113 (column 3, lines 53-55) ; a polarization layer 111 over the GaN channel; a source region 106 and a drain region 105, wherein the source region is separated from the drain region by the GaN channel, wherein the source region and the drain region comprise a semiconductor material different than the GaN channel (column 5, lines 48-52 teaches that source and drains may contain a material that includes a dopant that is not present in adjacent and associated III-N material regions, which meets the limitation of this claim), the semiconductor material laterally adjacent to and in contact with the GaN channel, and the semiconductor material laterally adjacent to and in contact with the polarization layer, and  a gate electrode 107 over the polarization layer and the GaN channel (figure 1A)

Then fails to teach the source region and the drain region comprise surfaces with a root mean squared (RMS) surface roughness greater than 3 nm; a source contact in contact with source region; and a drain contact in contact with the drain region.

Doris teaches a completed semiconductor transistor structure in which a source contact 32 in contact with source region 22; and a drain contact 32 in contact with the drain region 24 (figure 7) which are conventionally used to allow electrical flow to and from the transistor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doris with that of Then because source and drain contacts are generally used in the art to allow electrical flow to and from the transistor.

Then and Doris fail to teach the source region and the drain region comprise surfaces with a root mean squared (RMS) surface roughness greater than 3 nm.
However, it has been held that the RMS surface roughness of the source and drain region will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the RMS surface roughness of the source and drain claimed and the reference of Doris teaches uneven surfaces for the source and drain, it would have been obvious to one of ordinary skill in the art to select a suitable RMS surface roughness for the source and drain the device of Then and Doris.

The specification contains no disclosure of either the critical nature of the claimed RMS surface roughness of the source and drain region or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 6, Then teaches a transistor device, comprising: a GaN channel 113 (column 3, lines 53-55); a polarization layer 111 over the GaN channel; a source region 106 and a drain region 105, wherein the source region is separated from the drain region by the GaN channel, wherein the source region and the drain region comprise a semiconductor material different than the GaN channel column 5, lines 48-52 teaches that source and drains may contain a material that includes a dopant that is not present in adjacent and associated III-N material regions, which meets the limitation of this claim), the semiconductor material laterally adjacent to and in contact with the GaN channel, and the semiconductor material laterally adjacent to and in contact with the polarization layer, and a gate electrode 107 over the polarization layer and the GaN channel (figure 1A).

Then fails to teach the source region and the drain region comprise a major surface and a recessed surface; a source contact in contact with the major surface and the recessed surface of the source region; and a drain contact in contact with the major surface and the recessed surface of the drain region.

Doris teaches the source region and the drain region comprise a major surface and a recessed surface (the peaks of 22 and 24 in figure 7) by teaching both the source and drains having textured surfaces, which is part of improving the contact resistance for the field effect transistor, thereby allowing for better electrical flow in the device. Further, Doris teaches a source contact 32 in contact with the major surface and the recessed surface of the source region 22; and a drain contact 32 in contact with the major surface and the recessed surface of the drain region 24 (figure 7) which are conventionally used to allow electrical flow to and from the transistor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doris with that of Then because textured source and drain regions improve the or the field effect transistor, thereby allowing for better electrical flow in the device and source and drain contacts are generally used in the art to allow electrical flow to and from the transistor.

Regarding claims 7 and 8, Doris teaches the recessed surfaces are surrounded by major surfaces of the source region and the drain region, wherein the recessed surfaces have a slower epitaxial growth rate than the major surfaces (Note: the reference of Doris teaches this limitation since Doris teaches the non-planar structure that has been claimed. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 
Regarding claim 9, Then and Doris fail to teach surfaces of the source region and the drain region have a root mean squared (RMS) surface roughness that is greater than 3 nm.
However, it has been held that the RMS surface roughness of the source and drain region will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the RMS surface roughness of the source and drain claimed and the reference of Doris teaches uneven surfaces for the source and drain, it would have been obvious to one of ordinary skill in the art to select a suitable RMS surface roughness for the source and drain the device of Then and Doris.

The specification contains no disclosure of either the critical nature of the claimed RMS surface roughness of the source and drain region or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 13, 15, and 16, Doris teaches the recessed surfaces are recessed with an etching process [0060], the recessed surfaces comprise trenches within the source and drain regions, and the recessed surfaces comprise a plurality of depressions within the source and drain regions (figure 7).

Regarding claim 17, Then teaches a transistor device, comprising: a GaN channel 113 (column 3, lines 53-55); a polarization layer 111 over the GaN channel; a source region 106 and a drain region 105, wherein the source region is separated from the drain region by the GaN channel, wherein the source region and the drain region comprise a semiconductor material different than the GaN channel (column 5, lines 48-52 teaches that source and drains may contain a material that includes a dopant that is not present in adjacent and associated III-N material regions, which meets the limitation of this claim), the semiconductor material laterally adjacent to and in contact with the GaN channel, and the semiconductor material laterally adjacent to and in contact with the polarization layer, and  a gate electrode 107 over the polarization layer and the GaN channel (figure 1A)

Then fails to teach the source and drain regions are non-planar, wherein the source region and the drain region are disposed over and around non-planar semiconductor protrusions; a source contact in contact with the no-planar source region; and a drain contact in contact with the non-planar the drain region.

Doris teaches the source 22 and drain regions 24 are non-planar, wherein the source region and the drain region are disposed over and around non-planar semiconductor protrusions (figure 7) by teaching both the source and drains having textured surfaces, which is part of improving the contact resistance for the field effect transistor, thereby allowing for better electrical flow in the device. Further, Doris teaches a source contact 32 in contact with the no-planar source region; and a drain contact 32 in contact with the non-planar the drain region which are conventionally used to allow electrical flow to and from the transistor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doris with that of Then because textured source and drain regions improve the or the field effect transistor, thereby allowing for better electrical flow in the device and source and drain contacts are generally used in the art to allow electrical flow to and from the transistor.

Regarding claim 18 and 19, Doris teaches the semiconductor protrusions are fins and the source region is formed over and around a plurality of semiconductor protrusions, and wherein the drain region is formed over and around a plurality of semiconductor protrusions (figure 7).

Regarding claim 20, Then and Doris fail to teach the source region and the drain region have surfaces with a root mean squared (RMS) surface roughness that is greater than 3 nm.
However, it has been held that the RMS surface roughness of the source and drain region will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the RMS surface roughness of the source and drain claimed and the reference of Doris teaches uneven surfaces for the source and drain, it would have been obvious to one of ordinary skill in the art to select a suitable RMS surface roughness for the source and drain the device of Then and Doris.

The specification contains no disclosure of either the critical nature of the claimed RMS surface roughness of the source and drain region or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 24, Then teaches a computing device, comprising: an integrated circuit die comprising a GaN transistor, and wherein the GaN transistor comprises a GaN channel 113 (column 3, lines 53-55); a polarization layer 111 over the GaN channel; a source region 106 and a drain region 105, wherein the source region is separated from the drain region by the GaN channel, wherein the source region and the drain region comprise a semiconductor material different than the GaN channel (column 5, lines 48-52 teaches that source and drains may contain a material that includes a dopant that is not present in adjacent and associated III-N material regions, which meets the limitation of this claim), the semiconductor material laterally adjacent to and in contact with the GaN channel, and the semiconductor material laterally adjacent to and in contact with the polarization layer, and a gate electrode 107 over the polarization layer and the GaN channel (figure 1A).

Then fails to teach the source region and the drain region are non-planar; a source contact in contact with more than one surface of the source region; and a drain contact in contact with more than one surface of the drain region.

Doris teaches the source region 22 and the drain region are non-planar 24 (figure 7) by teaching both the source and drains having textured surfaces, which is part of improving the contact resistance for the field effect transistor, thereby allowing for better electrical flow in the device. Further, Doris teaches a source contact in contact with more than one surface of the source region; and a drain contact in contact with more than one surface of the drain region which are conventionally used to allow electrical flow to and from the transistor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doris with that of Then because textured source and drain regions improve the or the field effect transistor, thereby allowing for better electrical flow in the device and source and drain contacts are generally used in the art to allow electrical flow to and from the transistor.

Claims 2-5, 10-12, 14, 21-23, and 25 /are rejected under 35 U.S.C. 103 as being unpatentable over Then and Doris as applied to claims 1, 6-9, 13, 15-20, and 24 above, and further in view of Dasgupta et al, US Patent Application Publication 2014/0091308 (as cited in previous Office Action).

Regarding claims 2-4, 10-12 , 21, 22, and 25,  Then and Doris fail to teach the source region and the drain region comprise the semiconductor material that has a different lattice constant than GaN., wherein the source region and the drain region comprise InGaN, wherein the source and drain region comprise an atomic weight percent of In in InGaN that is between 15% and 20%.

Dasgupta teaches the source region and the drain region comprise the semiconductor material that has a different lattice constant than GaN, wherein the source region and the drain region comprise InGaN [0029] as an appropriate material for a source and drain region when the channel is made of gallium nitride.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with that of Then and Doris because InGaN is an appropriate material for a source and drain region when the channel is made of gallium nitride.

Regarding claims 5, 14, and 23 Then, Doris, and Dasgupta fail to teach an average thickness of the source and drain regions is 50 nm or greater.
However, it has been held that the thickness of the source and drain region will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the source and drain region claimed and the Prior Art shows the source and drain region has a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable thickness of the source and drain region in the device of Then, Doris, and Dasgupta

The specification contains no disclosure of either the critical nature of the claimed thickness of the source and drain region or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899